Citation Nr: 1139647	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  08-17 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1977 to April 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Veteran was scheduled for a Board hearing at the RO in June 2009.  He failed to report for the scheduled hearing without explanation.  He has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is deemed to be withdrawn.

The Board is cognizant of the decision of the U.S. Court of Appeals for Veterans Claims, Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, a diagnosis of anxiety neurosis).  However, in this case the Veteran has previously been denied entitlement to service connection for a mental disorder and there is no evidence indicating he wished to reopen that claim.  Additionally, the Veteran's March 2006 claim specifically limited the Veteran's claim to PTSD as a result of an in-service stressor.  Therefore, the Board has determined that Clemons does not apply in this case and has limited its consideration accordingly. 


FINDING OF FACT

The Veteran does not have PTSD due to a credible or corroborated in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in June 2006 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The June 2006 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) and service personnel records (SPRs) are on file and VA Medical Center and private treatment notes have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Additionally, the Board acknowledges that the Veteran has not been provided a VA examination in response to his claim.  Additionally, no VA medical opinion has been obtained in response to this claim.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service- connected disability, and (4) there is not sufficient medical evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 (2002).
In this regard, as discussed below, the evidence of record fails to indicate that the Veteran has PTSD due to a credible in-service stressor.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA examination or medical opinion is warranted.

Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

The U.S. Court of Appeals for Veterans Claims (Court) has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Generally, service connection for PTSD based on an in-service stressor requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran has asserted that he has PTSD as a result of physical abuse sustained while serving his sentence for a conviction of larceny during active service.

A review of the Veteran's STRs and SPRs shows that the Veteran had trouble in service from nearly the start of his January 1977 enlistment.  The Veteran was disciplined several times for minor offenses and in November 1977 the Veteran stole a leather jacket from the Post Exchange and was charged with larceny.  In January 1978, prior to his sentencing, the Veteran requested separation for the good of the service.  However, the Veteran's request for separation was denied and in February 1978 he was sentenced to two months hard labor and a forfeiture of pay.  The Veteran was put in a retraining program during his sentence in an attempt to transform him into a productive service member.  While in retraining, it became clear that the Veteran was not amenable to the program and in March 1978, he was sent for a psychiatric evalution.  At that time, the Veteran reported that he had originally enlisted in the Army to avoid prosecution for pre-service criminal activity.  He reported that he was extremely prejudiced against "whites," so much so, that he was unable to work with them.  Based on the history provided and the examination of the Veteran, the examiner diagnosed antisocial personality disorder.  The examiner noted that the Veteran had a very strong history of antisocial behavior, difficulty with rules and authority, and failure to learn from past experiences.  It was the examiner's opinion that the Veteran was unsuitable for military service as a result of his antisocial personality disorder.  There is no indication from the psychiatric evaluation report or any of the other STRs or SPRs of record that the Veteran ever reported experiencing any sort of abuse or mistreatment while serving his sentence for larceny.  Additionally, there are no medical findings consistent with any sort of abuse while the Veteran was in active service.  The Veteran was separated from military service approximately one month following his psychiatric evaluation.  The Veteran was orginally given a discharge under "other than honorable conditions;" however, that discharge has since been upgraded to "under honorable conditions."

A review of the post service medical evidence of record shows that the Veteran was seen at the Center for Human Development from June 1990 to August 1990.  At that time, the Veteran reported that he was kicked out of the Army for being crazy, getting into fights, and using drugs.  There is no indication from the treatment records that the Veteran indicated he was mistreated or abused while in active service.  The examiner diagnosed PTSD, but clearly stated that the Veteran's PTSD was related to the facts and cicumstances surrounding his manslaughter conviction.     

The Veteran has also received psychiatric treatment at the VA Medical Center.  In May 2006, the Veteran underwent a psychiatric evaluation upon entrance into the residential treatment program.  At that time, the Veteran reported that he was court martialed for theft while in active service and he was sentenced to two months hard labor.  He reported that he had been given the choice to either retrain or be discharged and that he chose to be retrained, which he ended up failing at.  He reported that while in the retraining program he was not treated very well, in that they sprayed him with water and kept him outside when he acted out.  He reported that he had continued to have problems with authority and that he was eventually kicked out of the service because he could not be retrained.  Based on the history provided by the Veteran and the examination of the Veteran, the examiner diagnosed recurrent major depression, rule out other Axis I diagnosis; alcohol dependence; cocaine dependence; and marijuana abuse.  The examiner also provided an Axis II diagnosis of antisocial personablity disorder.  The examiner did not diagnose PTSD at that time.  In June 2006, the Veteran was discharged from the residential treatment program.  At that time, a diagnosis of PTSD was listed on the Veteran's discharge summary.  However, it was not noted what stressor caused the Veteran's diagnosed PTSD.  

Further review of the VA Medical Center treatment notes shows that the Veteran has continued to receive psychiatric treatment at the VA Medical Center.  In March 2009, VA received separate letters from two of the Veteran's VA Medical Center mental health treatment providers, Dr. B.E. and Dr. P.T.  In her letter, Dr. B.E. reported that she had known the Veteran since he first began to seek treatment in April 2006.  She reported that the Veteran had described several in-service PTSD stressors during the course of his treatment.  She noted that the Veteran had reported that while he was serving his larceny sentence during active service he was housed in a room that was similar to a prison cell and that when he did not follow orders he was taken outdoors and sprayed with water in winter temperatures.  He also reported that at times feces and urine would be thrown at him.  Further, the Veteran reported that he was forced to carry a large log around a building until he was close to passing out and that he was verbally abused, to include being told that he would be "lynched" if he did not follow orders from high ranking officials.  The Veteran reported that he had wanted to die and also feared that they would kill him.  He reported that he still experienced nightmares about his time in the brigade approximately every other night.  Dr. B.E. opined that it was conceviable that the Veteran experienced symptoms of PTSD in relation to his experiences in the brigade while in the military.  

The second March 2009 letter was from Dr. P.T.  In her letter, Dr. P.T. reported that she had reviewed Dr. B.E.'s letter and confirmed the stressors reported in that letter.  Dr. P.T. opined that the Veteran had PTSD as a result of trauma experienced while in active service.  In this regard, she reported that the Veteran was well known to her, in that she had worked with him in both individual and group therapy since June 2006, when he was a patient in the residential treatment program.  She reported that she had reviewed the military service records provided by the Veteran in addition to the letter from Dr. B.E. describing the Veteran's various stressors.  She further reported that the Veteran had PTSD due to both military trauma and trauma experienced subsequent to his discharge from active service.  Additionally, Dr. P.T. reported that the Veteran's diagnosis of PTSD was in addition to his diagnosis of antisocial personality disorder.  She reported that just because the Veteran had antisocial personality disorder did not mean he could not also have PTSD as a result of his experiences in active service because a personality disorder did not negate the trauma he experienced in the military or the impact such stressors had on his life. 

With respect to the Veteran's claimed in-service PTSD stressors, the Board notes that when the claimed stressor is not related to combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates the Veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Additionally, the Board is not required to accept a Veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

In this regard, the Board notes that the Veteran has not provided any sort of corroborating evidence that his alleged PTSD stressors occurred.  As discussed above, there is no evidence of record in the Veteran's STRs or SPRs indicating that he experienced any sort of abuse while serving his sentence for larceny.  Additionally, the Veteran was afforded a psychiatric evaluation during his active service and at that time he made absolutely no complaints of being mistreated.  In light of the fact that the Veteran made a January 1978 request for separation in an effort to avoid being sentenced for larceny, the Board finds that had there actually been abuse or mistreatment, the Veteran would surely have reported it at his March 1978 psychiatric evaluation as his ultimate goal appears to have been separation from active service.  Additionally, when the Veteran was seen in 1990 for a psychiatric evaluation with the Center for Human Development, the Veteran did not make complaints of experiecing any sort of abuse while in active service.  In fact, the examination report indicates that the Veteran reported that the reasons behind his separation from active service were fighting, drugs, and being "crazy" and the Veteran was ultimately diagnosed with PTSD as a result of the facts and circumstances surrounding his conviction of manslaughter for beating a child to death.  

Also, the Board notes that it was not until 2006, after the Veteran had filed his claim for disability compensation through VA, that the Veteran alleged that he was mistreated during his active service.  When weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Additionally, the Veteran appears to have reported to his mental health treatment providers that when charged with larceny he had the choice to either be discharged or be retrained and that he voluntarily chose retraining.  However, this is not the case, as the SPRs clearly show that the Veteran requested administrative separation and was denied prior to being sentenced to hard labor and placed in the retraining program.    

For these reasons, the Board finds that the Veteran's statements regarding his in-service PTSD stressors are simply not credible. 

With respect to Dr. B.E.'s opinion that the Veteran could conceivably have PTSD as a result of in-service stressors, the Board notes that medical opinions expressed in speculative language ["could have caused", etc.] do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Therefore, as Dr. B.E. does not use definitive language, the Board finds that this opinion is inadequate upon which to base a grant of compensation benefits.  

Additionally, medical evaluation that is merely a recitation of veteran's self-reported and unsubstantiated history has no probative value.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); Swann v. Brown, 5 Vet. App. 229 (1993); Godfrey v. Brown, 8 Vet. App. 113 (1995); Reonal and LeShore, supra.  Furthermore, a medical professional's opinion based on a post-service examination of a veteran is not competent evidence that an in-service stressor occurred.  Cohen v. Brown, 10 Vet. App. 128, 145 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  In this regard, there is no evidence indicating that either Dr. B.E. or Dr. P.T. has ever reviewed the Veteran's complete STRs or SPRs or that either has reviewed medical records pertaining to the Veteran's psychiatric treatment prior to his beginning treatment at the VA Medical Center in April 2006.  Essentially, it appears that both Dr. B.E. and Dr. P.T. have merely accepted the Veteran's statements regarding his in-service PTSD stressors as fact.  However, this is not competent evidence that the stressors actually occurred and as discussed above, the Veteran's statements are simply not credible.  As a result, the medical opinions that the Veteran has PTSD due to in-service stressors are predicated on statements that the Board has found not credible.  Therefore, the probative value of the opinions is minimal and they are not sufficient upon which to base a grant of entitlement to compensation benefits.   

In sum, the Board has found that the Veteran's statements regarding his in-service PTSD stressors are not credible.  Therefore, there is no verifiable in-service stressor upon which to base a diagnosis of PTSD.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for PTSD is not warranted.  






ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


